Citation Nr: 9927722	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-13 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for an upper back 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from November 1980 to November 
1984.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.

The Board notes that in the veteran's August 1998 substantive 
appeal (Form 1-9), the veteran checked the box indicating 
that he wished to appear at a hearing before a Member of the 
Board.  In a handwritten note to the right of this box, the 
veteran clarified that he desired a hearing before a local 
hearing officer at the Regional Office rather than a Travel 
Board hearing.  It is noted that a personal hearing was 
conducted in November 1998, regarding the issues currently on 
appeal.  Consequently, the Board finds that the veteran's 
August 1998 request for a hearing has been satisfied.


FINDINGS OF FACT

1.  The veteran's low back disability and right shoulder 
disability were shown to have first become manifest many 
years after service separation, and no competent medical 
evidence shows or tends to show that they are related to any 
incident or injury in service. 

2.  The claim of entitlement to service connection for an 
upper back disability is not plausible, as competent medical 
evidence of record does not demonstrate the presence of a 
current disability.



CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
a low back disability, an upper back disability, and a right 
shoulder disability are not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal veteran complaints of low back 
pain following a motor vehicle accident in September 1982 
during which the vehicle flipped over.  He reported "lots" 
of pain in the L5-S1 area.  A physical examination showed 
forward flexion to 90 degrees without pain.  Tenderness was 
noted in the L5-S1 area.  The neck was within normal limits, 
and a neurological examination was normal.  X-rays of the 
lumbosacral spine were negative.  The diagnostic impression 
was bruises secondary to a motor vehicle accident.

In October 1982, the veteran sought treatment for sharp, 
intermittent pain on the left side of the lower back.  
According to the history, the automobile accident resulted in 
injury to the jaw, hands and back.  Physical examination 
revealed a full range of motion of the back with spasm in the 
left lumbosacral (or L5) spine area.  Deep tendon reflexes 
were within normal limits, and the gait was normal.  Muscle 
spasm was diagnosed.  A record dated later that month notes 
complaints of back and shoulder pain since the automobile 
accident.  A physical examination showed a normal ranges of 
motion of the back and neck.  The veteran winced with the 
slightest touch to the rhomboid areas.  Deep tendon reflexes 
were +2/4 bilaterally.  The diagnostic impression was "doubt 
serious injury."

A March 1983 service medical record notes a history of an 
automobile accident seven months earlier.  The veteran 
complained of dull, achy low back pain, which was periodic 
and usually worse in the morning.  An examination of the back 
revealed a slight deviation to the right at the thoracolumbar 
area.  A bulge was noted to be present.  The veteran was able 
to touch his fingers to the floor, and lateral motion was 
good.  The pelvis and shoulders were level.  No spasm, pain 
or tenderness was noted.  The final assessment was slight 
scoliosis; and musculoskeletal pain.

In September 1983, the veteran sought treatment for recurring 
low back pain.  He reported that his symptoms recurred after 
cleaning up his room and after driving.  Low back pain was 
diagnosed.  The veteran was placed on a temporary profile, 
and was restricted from driving, prolonged standing, walking 
or running, and lifting more than 10 pounds.  He was released 
to full duty the following week.

In the Report of Medical History section of the November 1984 
separation examination report, the veteran checked boxes to 
indicate that he experienced recurrent back pain, and had 
never been a patient in any type of hospital.  The separation 
examination report notes a history of severe, recurrent back 
pain since the veteran sustained an injury in a "1981" 
automobile accident, and indicates that he was treating the 
pain with heat and rest with relief.  A clinical evaluation 
of the spine, neck and upper extremities was normal. 

In August 1997, the veteran filed a claim of entitlement to 
service connection for a low back disability, an upper back 
disability, and a shoulder disability.    

Private medical records reflecting treatment for various 
disabilities, including disabilities of the low back and 
right shoulder, from November 1987 to March 1996, were 
associated with the claims folder in September 1997.  

A November 1987 record indicates that the veteran injured his 
lower back in a lifting accident at work earlier that month, 
and was seeking Workman's Compensation benefits.  He was 
reportedly seen in the emergency room following the accident, 
and subsequently received physical therapy.  The veteran 
denied a history of neurological symptoms, and reported 
current complaints of pain radiating into the left anterior 
thigh.  He related that this pain was improving with physical 
therapy, pelvic traction and exercise.  Physical examination 
revealed tenderness along the lower lumbar spine from about 
L2-L5, S1, which was "more extensive" around L5.  
Paraspinal tenderness was noted bilaterally.  Straight leg 
testing was positive bilaterally.  Neurologic examination was 
equal on both sides.  The diagnostic assessment was 
"possible disc, definite sciatica."  The examiner noted 
that the veteran's past medical history was negative, and 
indicated that he had not undergone a physical examination 
"in years."

A record dated the following month notes that the veteran's 
back pain was gradually improving, and his straight leg 
raising seemed to be decreasing.  Physical examination 
revealed that there was still a fair amount of tenderness 
down the lumbar spine, paraspinally on the right side, but 
"not so much on the left."  Straight leg raising was 
improved.  Neurologic examination was normal.  The diagnostic 
impression was resolving low back pain, probable herniated 
disc.

While the veteran was noted to be doing "significantly 
better with back pain" in January 1988, he was reportedly 
experiencing "fair amounts" of spinal pain on certain 
movements.  There was still some low spinal tenderness and 
mild right perispinal tenderness on physical examination, but 
continued improvement was noted.  Straight leg raising was 
mildly positive, and a neurologic examination was normal.  
Herniated disc disease was diagnosed.  

A February 1988 record indicates that the veteran's back pain 
had been getting worse since he returned to work on a part-
time basis.  Some perispinal tenderness was revealed in the 
lower back on physical examination.  The veteran's motion was 
noted to be more limited than it was previously.  A 
neurologic examination was normal.  The final assessment was 
low back pain.

While range of motion in the back was "much improved" in 
March 1988, spinal and perispinal tenderness was still noted.  
Straight leg raising was positive bilaterally, and there were 
no neurologic findings.  Low back pain was diagnosed.

The veteran reported an exacerbation of back pain in April 
1988, indicating that muscle spasms and pain had increased in 
severity.  Objective findings included spinal and perispinal 
tenderness "all down" the veteran's back.  Straight leg 
raising was positive bilaterally, and a neurologic 
examination was normal.  The diagnostic impression was 
musculoskeletal back pain and significant psychological 
overlay.

A record dated later that month reports that the range of 
motion of the back was improved, and tenderness was greatly 
decreased.  A neurologic examination was normal.  Ongoing 
back pain was diagnosed.

A May 1988 record notes that range of motion of the back 
"was still pretty good," and there was no back tenderness.  
The diagnostic impression was musculoskeletal back pain.

Decreased spinal and perispinal tenderness was noted in June 
1988.  Range of motion of the back was "much improved," 
straight leg raising was negative, and a neurologic 
examination was normal.  Gradual resolving pain was 
diagnosed.

The veteran sought treatment for a right shoulder dislocation 
in September 1992.  He related that he was struck by an 
automobile while riding his bicycle the previous month.  The 
automobile reportedly hit the left side of the rear wheel of 
the bicycle, which "jerk[ed] him around," but did not throw 
him to the ground.  The veteran reported experiencing pain in 
his right shoulder from "hanging onto the handle bars."  
While this right shoulder pain gradually resolved, he again 
experienced pain when his right shoulder "seemed to slip out 
of place" while he was playing basketball three weeks 
earlier.  He experienced continual right shoulder pain since 
that time.  A physical examination revealed no tenderness 
about the acromion or the AC joint, but there was tenderness 
over the anterior capsule.  Range of motion was limited in 
all extremes due to pain, particularly with external rotation 
and abduction.  The final assessment was probable 
dislocation.

A June 1994 record reports that the veteran received physical 
therapy after dislocating his shoulder two years earlier.  He 
related that he has had to cut back on playing sports because 
his shoulder "goes out frequently."  The veteran stated 
that this happened the previous day, and his shoulder had 
been quite sore and painful since that time.  Tenderness was 
noted generally around the right shoulder on examination, but 
there was no evidence of dislocation.  The final assessment 
was unstable shoulder not responding to physical therapy.

A March 1996 physical examination was normal.  

The veteran's claims for service connection for a low back 
disability, an upper back disability, and a right shoulder 
disability were denied as not well grounded by a February 
1998 rating decision.  The veteran filed a notice of 
disagreement (NOD) with this decision in July 1998, and 
submitted a substantive appeal (Form 1-9) the following 
month, perfecting his appeal.

During the November 1998 personal hearing, the veteran 
testified that he was involved in a motor vehicle accident 
during service in 1982, while transporting materials.  
Transcript (T.) at 2.  His vehicle reportedly flipped over 
and skidded approximately 50 feet, after being hit head-on by 
another vehicle.  T. at 2.  According to the veteran, he 
received treatment at a hospital, and was released later that 
night.  T. at 2-3.  He sought treatment for "problems" with 
his back and thighs when he returned to the base, but was 
informed by the doctor that "it was in [his] head."  T. at 
3.  The veteran maintained that he sustained disabilities of 
the low back, neck, and right shoulder as a result of this 
accident.  T. at 10.

Following his discharge from service, the veteran worked as a 
janitor "for a little bit."  T. at 3.  He was unable to 
continue this employment, however, because "it required too 
much lifting and [he] would hurt [his] back."  T. at 3.  The 
veteran had not received treatment from the VA, but treated 
the pain associated with his disabilities with over-the-
counter drugs.  T. at 4.  He reported receiving treatment 
from a private physician for back complaints approximately 
six months after his discharge from service.  T. at 5, 7 and 
11.  The veteran's current complaints include pain with 
limitation of motion of the cervical spine, trouble sleeping, 
difficulty lifting, spasms, pain with overhead lifting, and 
pain during extended driving.  T. at 5-13.  He further 
reported that his right shoulder "still pops out," and that 
surgery is necessary to repair it.  T. at 8-9.  He stated 
that he re-injured the shoulder in an accident when he was 
"knocked off" of his bicycle.  T. at 11.

The hearing officer explained the importance of obtaining 
post-service treatment records to the veteran, indicating 
that his claim for service connection for a low back 
disability had been denied by the RO because there was no 
continuity of treatment following service.  T. at 14.  He 
related that medical records showing treatment shortly after 
his separation from service are particularly important, due 
to the three year gap in treatment between his discharge from 
service and his first medical treatment of record.  T. at 14.  
While the veteran initially indicated that he wanted his 
claim to be based on the medical records that had already 
been submitted, he subsequently agreed to attempt to obtain 
additional records with his representative's assistance.  T. 
at 14-15.

Later that month, the RO requested medical treatment records 
from the veteran's private physician, noting specifically 
records from 1985 to 1986.  However, the physician failed to 
locate records dated prior to 1987.

Consequently, a December 1998 hearing officer's decision 
continued the denial of service connection for a low back 
disability, an upper back disability, and a right shoulder 
disability.

Analysis

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

A.  No Current Disability

Although the veteran is competent to describe symptoms 
perceptible to a lay person, he is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions cannot establish two of the 
three basic elements of a well-grounded claim for service 
connection: current disorder, or a nexus between a current 
disorder and an injury or disease in service.  

In spite of the veteran's contentions, the claim for service 
connection for an upper back disability must be denied as not 
well grounded for failure to establish a current disability.  
The record in this case is devoid of competent medical 
evidence establishing the existence of this disability.  As 
an upper back disability is not currently demonstrated, and, 
of course, there is no competent medical evidence showing a 
nexus between the claimed disability and injury or disease in 
service, the claim is not well grounded and must be denied.  
Caluza, 7 Vet. App. at 506; See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).




B.  No Nexus

As noted above, the veteran is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions cannot establish two of the 
three basic elements of a well-grounded claim for service 
connection:  current disability, or a nexus between a current 
disability and an injury or disease in service.  While the 
record in this case shows treatment for back and shoulder 
pain in service, the record is devoid of competent medical 
evidence establishing the existence of a nexus between 
current low back and shoulder disabilities and an injury or 
disease in service.  In fact, private medical records relate 
the veteran's current low back disability to a work-related 
injury in November 1987, and his right shoulder disability to 
an accident in August 1992.  As the veteran's low back 
disability first became manifest three years after his 
separation from service, and his right shoulder disability 
first became manifest nearly eight years after his discharge, 
and there has been no competent medical evidence presented to 
establish a nexus between these disabilities and service, the 
Board must conclude that the veteran's claim of entitlement 
to service connection for a low back disability and a 
shoulder disability is not well-grounded.  Caluza, 7 Vet. 
App. at 506; See Edenfield v. Brown, 8 Vet. App. 384 (1995).

Under the controlling law and decisions of the Court, the 
initial burden is on the shoulders of the veteran to 
demonstrate that the claim is well grounded.  See Murphy, 
1 Vet.App. at 81.  White v. Derwinski, 1 Vet.App. 519 (1991).  
Under 38 U.S.C.A. § 5107(a) it is the veteran who has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  (Emphasis added).  The VA may not "sit idly by" 
once an incomplete claim has been received.  See Morris, 1 
Vet.App. at 264.  Further, VA must inform the veteran that 
there may be competent medical evidence that would, if true, 
be relevant and necessary for full, fair adjudication of the 
claim, independent of the section 5107(a) duty to assist.  
Robinette, 8 Vet.App. at 80-81.  However, it is the veteran, 
not VA, which must retrieve this evidence.

As noted above, during the November 1998 personal hearing, 
the veteran suggested that he may have received medical 
treatment for his low back disability six months after his 
discharge from service.  At that time, the hearing officer 
informed the veteran of the importance of obtaining and 
submitting these medical records in support of his claim.  In 
addition, the RO specifically requested these medical records 
from the veteran's private physician.  However, a response 
from the physician failed to show the treatment alleged by 
the veteran.  Consequently, the Board finds that VA has no 
duty to assist the veteran in developing his case.

Lastly, it is noted that in the April 1999 Informal Hearing 
Presentation, the veteran's representative contends that 
subsequent to the Court's decisions pertaining to this issue, 
VA expanded its duty to assist the veteran in developing 
evidence to include the situation in which the veteran has 
not submitted a well grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter I, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).

The veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 
19.5 (1998).

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretative, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretative 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well-grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board has determined, therefore, in the absence of a 
well-grounded claim of entitlement to service connection for 
a low back disability, an upper back disability, or a right 
shoulder disability, VA has no duty to assist the veteran in 
developing his case.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for an upper back 
disability is denied.

Entitlement to service connection for a right shoulder 
disability is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

